United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Covington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-858
Issued: September 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 7, 2012 appellant filed a timely appeal from the December 30, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§
501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a lumbar spine injury causally related to her
employment on October 20, 2011.
FACTUAL HISTORY
On October 20, 2011 appellant, then a 63-year-old clerk, filed a traumatic injury claim
alleging that she sustained a lower back injury at work on that date. She stated that she was
1

5 U.S.C. § 8101 et seq.

walking to retrieve a sweater when she felt dizzy and fell down outside Room 603. The
employing establishment controverted the claim, contending that appellant had failed to establish
the fact of injury, that the claimed incident occurred in the performance of duty or that the
claimed incident caused a diagnosed condition.
On November 21, 2011 OWCP advised appellant that the information submitted was
insufficient to establish her claim and requested additional information, including a detailed
account of the alleged injury and a physician’s report, with a diagnosis and a rationalized opinion
as to the cause of the diagnosed condition.
Appellant submitted October 20, 2011 emergency department records from St. Elizabeth
Covington North, where she was treated on that date by Dr. David L. Bracken, Board-certified in
emergency medicine. The records reflect her report that she stumbled and fell backwards at
work after becoming dizzy while standing. Examination revealed diffuse tenderness to palpation
of the lower lumbosacral spine as well as over the sacrum. X-rays showed no fracture,
malalignment or acute osseous abnormality. They did, however, reveal very mild hypertrophic
degenerative changes in both hips and moderate to severe disc space narrowing and hypertrophic
end plate changes at L4-5. Dr. Bracken diagnosed acute lumbosacral strain.2
The record contains a December 21, 2011 letter from Dr. Gregory A. Benbow, an
employing establishment physician, who opined, based on his review of the record, that appellant
did not sustain an employment-related injury, contending that appellant fell because she was
dizzy. The record also contains an employing establishment claim for injury form wherein she
alleged that she bruised her tailbone when she felt dizzy and fell down at work on
October 20, 2011.
By decision dated December 30, 2011, OWCP denied appellant’s claim. Although it
accepted that the work event occurred as alleged, namely, that she fell at work on October 20,
2011 OWCP found that the evidence did not establish that the claimed medical condition was
causally related to the established work-related event.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.4

2

The October 20, 2011 emergency records also contain nursing notes, notes from a respiratory therapist and x-ray
reports.
3

5 U.S.C. § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).

2

An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of OWCP, that an injury was sustained in the performance of duty as
alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.5 When an employee claims that she sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.6
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship.8 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under FECA.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.11

5

Robert Broome, 55 ECAB 339 (2004).

6

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by FECA, refers to a disease proximately caused by the employment.
5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
7

Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Id.

10

20 C.F.R. § 10.303(a).

11

John W. Montoya, 54 ECAB 306 (2003).

3

ANALYSIS
OWCP accepted that the workplace incident occurred as alleged, namely, that appellant
fell at work on October 20, 2011. The issue, therefore, is whether she has submitted sufficient
medical evidence to establish that the employment incident caused an injury. The medical
evidence presented does not contain a rationalized medical opinion establishing that the workrelated incident caused or aggravated any particular medical condition or disability. Therefore,
appellant has failed to satisfy her burden of proof.
Medical evidence submitted in support of appellant’s claim included October 20, 2011
emergency department records from St. Elizabeth Covington North, where she was treated by
Dr. Bracken, who provided examination findings and diagnosed acute lumbosacral strain.
Dr. Bracken related appellant’s report that she stumbled and fell backwards at work after
becoming dizzy while standing. He did not, however, provide an opinion that her fall caused her
diagnosed back condition. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value.12 Dr. Bracken did not identify or
describe the nature of a relationship between the diagnosed lumbar condition and the established
incident. Therefore, his report is insufficient to establish appellant’s claim.13
Emergency department records also contain nursing notes, notes from a respiratory
therapist and x-ray reports. As nurses and respiratory therapists do not qualify as “physicians”
under FECA, these reports do not constitute probative medical evidence.14 The remaining
medical evidence of record including disability slips, x-rays and test results, which do not
contain an opinion as to the cause of appellant’s diagnosed back condition, are of limited
probative value.
Appellant expressed her belief that her back condition resulted from the October 20, 2011
employment incident. The Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.15 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.16
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report describing her symptoms, test results, diagnosis, treatment and the physician’s
12

Michael E. Smith, 50 ECAB 313 (1999).

13

Cecilia M. Corley, 56 ECAB 662 (2005).

14

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of OWCP provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.” See Merton J.
Sills, 39 ECAB 572, 575 (1988).
15

See Joe T. Williams, 44 ECAB 518, 521 (1993).

16

Id.

4

opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence addressing how her back condition was caused or aggravated by
her employment, she has not met her burden of proof to establish that she sustained an injury in
the performance of duty on October 20, 2011.
The Board also notes that the employing establishment controverted the claim as an
idiopathic fall. It is a well-settled principle of workers’ compensation law that an injury resulting
from an idiopathic fall where a personal nonoccupational pathology causes an employee to
collapse and suffer injury upon striking the immediate supporting surface and there is no
intervention or contribution by any hazard or special condition of employment is not within the
coverage of FECA. Such an injury does not arise out of a risk connected with the employment
and is, therefore, not compensable. However, the fact that the cause of a particular fall cannot be
ascertained or that the reason it occurred cannot be explained, does not establish that it was due
to an idiopathic condition. If the record does not establish that the particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall and therefore
compensable. Even though appellant may have mentioned dizziness prior to the fall, there is no
medical evidence that she fell due to an idiopathic cause. The fall remains an unexplained fall.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on October 20, 2011.

17

See A.C., Docket No. 11-952 (issued March 9, 2012); G.B., Docket No. 10-2155 (issued June 1, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the December 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

